Case 21-31121-sgj11 Doc 6-1 Filed 06/17/21   Entered 06/17/21 18:04:28   Page 1 of 4




                                   EXHIBIT A

                               PROPOSED ORDER
Case 21-31121-sgj11 Doc 6-1 Filed 06/17/21                    Entered 06/17/21 18:04:28             Page 2 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION



    In re:                                                           Chapter 11

    GVS TEXAS HOLDINGS I, LLC, et al. 1                              Case No. 21-31121-MVL

                            Debtors.                                 (Joint Administration Requested)




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: GVS Texas Holdings I, LLC (7458); GVS Portfolio I B, LLC (7171); GVS Portfolio I,
LLC (6441); WC Mississippi Storage Portfolio I, LLC (0423); GVS Nevada Holdings I, LLC (4849); GVS Ohio
Holdings I, LLC (6449); GVS Missouri Holdings I, LLC (5452); GVS New York Holdings I, LLC (5858); GVS
Indiana Holdings I, LLC (3929); GVS Tennessee Holdings I, LLC (5909); GVS Texas Holdings II, LLC (1225); GVS
Ohio Holdings II, LLC (2376); GVS Illinois Holdings I, LLC (9944); and GVS Colorado Holdings I, LLC (0408).
The location of the Debtors’ service address is: 814 Lavaca Street, Austin, Texas 78701.
Case 21-31121-sgj11 Doc 6-1 Filed 06/17/21                    Entered 06/17/21 18:04:28              Page 3 of 4




      ORDER EXTENDING THE TIME TO FILE (I) SCHEDULES OF ASSETS
AND LIABILITIES, (II) SCHEDULES OF CURRENT INCOME AND EXPENDITURES,
  (III) SCHEDULES OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES,
              AND (IV) STATEMENTS OF FINANCIAL AFFAIRS

                 Upon the motion (the “Motion”),2 of GVS Texas Holdings I, LLC (“GVS Texas”)

and its affiliated debtors and debtors-in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), for entry of an order extending the deadline by which the Debtors

must file their: (i) schedules of assets and liabilities, (ii) schedules of current income and

expenditures, (iii) schedules of executory contracts and unexpired leases, and (iv) statements of

financial affairs (collectively, the “Schedules and Statements”) by 20 days, for a total of 34 days

from the commencement of these chapter 11 cases, through and including July 21, 2021, without

prejudice to the Debtors’ ability to request additional extensions, for cause shown, all as more fully

set forth in the Motion; and the Court having jurisdiction to consider the Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the

requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that

venue is allowed before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper

notice of the Motion having been provided, and it appearing that no other or further notice need

be provided; and the Court having reviewed the Motion; and the Court having determined that the

legal and factual bases set forth in the Motion establish just cause for the relief granted herein; and

upon all of the proceedings had before the Court and after due deliberation and sufficient cause

appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.       The Motion is granted as set forth herein.



2
  All capitalized terms used, but not otherwise defined, herein shall have the meanings ascribed to such terms in the
Motion.



                                                         2
Case 21-31121-sgj11 Doc 6-1 Filed 06/17/21            Entered 06/17/21 18:04:28      Page 4 of 4




        2.     The time by which the Debtors shall file their Schedules and Statements is extended

through and including July 21, 2021, pursuant to section 521 of the Bankruptcy Code and

Bankruptcy Rules 1007(c) and 9006.

        3.     Such extension is without prejudice to the Debtors’ right to request a further

extension.

        4.     All time periods set forth in this order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

        5.     The Debtors are authorized to take all steps necessary or appropriate to carry out

this order.

        6.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, or enforcement of this order.


                                     # # # End of Order # # #




                                                 3
